OPINION ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
W.C. DAVIS, Judge.
Appellant pleaded guilty to conspiracy to deliver cocaine in an amount greater than 400 grams. The court assessed punishment at confinement for fifteen years and one day and a fine of $1000. The Fourteenth Court of Appeals overruled appellant’s sole ground of error, holding that the caption of the 1983 amendment to the Texas Controlled Substances Act, V.A.C.S., Art. 4476-15, does not violate Art. Ill, § 35 of the Texas Constitution. Preston v. State, 699 S.W.2d 307 (Tex.App.—Hous. [14th] 1985). We granted appellant’s petition for discretionary review to address his contention that under Ex Parte Crisp, 661 S.W.2d 944 (Tex.Cr.App.1983) the caption is unconstitutional because it violates Art. Ill, § 35 of the Texas Constitution in that it does not give readers fair notice of the subject matter contained in the amendment.
Our recent opinion in Baggett v. State, 722 S.W.2d 700 (Tex.Cr.App.1987) controls appellant’s contention. In Baggett, supra, we noted that in the general election held on November 4, 1986, Art. Ill, § 35 of the Texas Constitution was amended so that it reads as follows:
Section 35. (a) No bill, (except general appropriation bills, which may embrace the various subjects and accounts, for and on account of which moneys are appropriated) shall contain more than one subject.
(b) The rules of procedure of each house shall require that the subject of each bill be expressed in its title in a manner that gives the legislature and the public reasonable notice of that subject. The legislature is solely responsible for determining compliance with the rule.
(c) A law, including a law enacted before the effective date of this subsection, may not be held void on the basis of an insufficient title, (emphasis added).
As a result of this amendment this Court no longer has the power to declare an act of the legislature unconstitutional due to the insufficiency of its caption. Baggett, supra. Appellant’s ground of error is overruled. The judgment of the Court of Appeals is affirmed.